UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 29, 2014 INTELLICELL BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Nevada 333-49388 91-196648 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 460 Park Avenue, 17th Fl New York, NY 10022 (Address of principal executive offices) (646) 576-8700 (Registrant’s telephone number, including area code) ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 40.13e-4(c)) 1 Item 8.01 Other Events On January 29, 2014, Intellicell Biosciences, Inc issued a press release related to its favorable ruling against Ironridge Global IV, LTD. And TCA Global Credit Master Fund, LP. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. Exhibit No. Description Press Release dated January 29, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. INTELLICELL BIOSCIENCES, INC. Dated: January 31, 2014 By: /s/ Dr. Steven Victor Name: Dr. Steven Victor Title: Chief Executive Officer 3
